PER CURIAM.
Allstate Van Lines Corporation seeks a writ of certiorari to review a circuit court judgment affirming a county court judgment entered in favor of Mr. and Mrs. Palmerio.
We conclude that this petition must be dismissed for two reasons. First, petitioner has not supplied this court with any record aside from the circuit court judgment of affirmance and order denying a petition for rehearing and the appellant’s brief petitioner filed below. Such a “record” is inadequate to demonstrate any error in the judgment of the circuit court.
Second, the brief petitioner filed in support of its petition in this court is substantially identical to the appellant’s brief it filed in the circuit court. It is therefore clear that petitioner is seeking to take a second appeal from the county court judgment. This it may not do. Nation v. State, 155 Fla. 858, 22 So.2d 219 (1945).
Accordingly, the petition for writ of certiorari is hereby dismissed.
MAGER, DOWNEY and ALDERMAN, JJ., concur.